DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
The phrase “new generation” in claim 1 is a relative term, which renders the claim indefinite. Indeed, said phrase is not found in the specification, much less “new generation scenarios”. The claims in themselves do not indicate and/or imply any standard to ascertain what constitutes ‘new’. The artisan may recognize the evolving nature of wireless communication networks as implied by the 3rd – 5th generations referenced in the current specification. However, the very shifting nature of the network standards may mean that what is considered new would also have been evolving. Further, the claims do not refer to legacy/older generation/s to provide a relative point of reference. 
Hence, the artisan may not be able to ascertain the meaning of the claim/s even when reading the disclosure as a whole. Consistent with the specification, “new generation” is interpreted to only include ‘5th generation technology standard’ [published spec. ¶0017-0020].

Claims 2-15 include the same phrase/s and stand rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-5, 9-11, and 13  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to Kang et al. (US 2019/0090284 A1) (herein after Kang).

Regarding claim 1, Kang discloses a method for data transmission in a new generation cellular network for wireless communication, comprising at least one base node, to diverse user equipment camping on said base node [¶0030, ¶0038 fig. 13 – diverse configuration of subbands implies diverse user equipment], the diverse user equipment providing different requirements towards cellular network signaling capabilities, the user equipment thus requiring different new generation scenarios for machine type communication [¶0063-¶0064], having different frame settings reserving a part of the frequency band [0059, 0065 and figs. 9-12],
the method comprising the steps for the base node of: 
- transmitting in at least one frequency band at least two frame structure settings serving two new generation scenarios and one common master information block [figs. 9-12: PBCH is generally equated with MIB in the art; System information is equated with MIB in Kang; see also 0101], the common master information block comprising data fields indicating an access information channel for at least one of the frame structure settings serving a given new generation scenario in the frequency band, said data fields comprising an indication where, in the frequency band, the access information channel for a respective frame structure setting is situated [¶0093; fig. 9], wherein the access information channel of a frame structure setting serving the given new generation scenario provides access information indicating scheduling parameters of the respective frame structure setting and the part of the frequency band reserved to respective frame structure setting serving the given new generation scenario [¶0078; ¶0093-0094].
	
Regarding claim 2, Kang discloses the method according to claim 1, wherein at least one frame structure setting comprises a transmission scheme different from the transmission scheme of at least one other frame structure setting used in parallel [figs. 8-12].

Regarding claim 3, Kang discloses the method according to claim 2, wherein at least one frame structure setting transmission scheme comprises at least one of: 
- at least one structure block composed of a plurality of basic resource blocks [¶0050],
- HARQ delay requirements for at least one of the uplink or the downlink transmissions (note alternatively claimed limitations).

Regarding claim 4, Kang discloses the method according to claim 1, further comprising the step for the base node of transmitting system information comprising an indication relating to the current availability of at least one of the frame structure settings [¶0072, ¶0075, fig. 8].

Regarding claim 5, Kang discloses the method according to claim 4, wherein said system information further comprises an indication relating to the time when a non-available frame structure setting will be available [¶0082-¶0083].

Regarding claim 9, Kang discloses a method a Base node of a new generation cellular network, configured to wirelessly communicate [0030 fig. 13] with diverse user equipments camping on the base node [0030 figs.12 and 13 – diverse configuration of subbands implies diverse user equipment], the diverse user equipments providing different requirements towards cellular network signalling capabilities, the user equipments thus requiring different new generation scenarios for machine type communication [¶ 0063-0064] having different frame settings reserving a part of the frequency band [0059, 0065 and figs. 9-12], wherein the base node is configured to transmit in at least one frequency band at least two frame structure settings serving two new generation scenarios and one common master information block [figs. 9-12: PBCH and system information are generally equated with MIB consistent with knowledge in the art, Kang and current disclosure; see also 0101], the common master information block comprising data fields indicating an access information channel for at least one of the frame structure settings serving a given new generation scenario in the frequency band, said data fields comprising an indication where in the frequency band the access information channel for a respective frame structure setting is situated [¶0093; fig. 9], wherein the access information channel of a frame structure setting provides access information indicating scheduling parameters of the respective frame structure setting and the part of the frequency band reserved to respective frame structure setting serving the given new generation scenario, and the base node is configured to transmit payload data in said part of the frequency band scheduled according to said frame structure setting serving the given new generation scenario [¶0078; ¶0093-0094].

Regarding claim 10, Kang discloses the method Base node according to claim 9, wherein at least one frame structure setting comprises a transmission scheme different from the transmission scheme of at least one other frame structure setting used in parallel [figs. 8-12], said frame structure setting transmission scheme comprises at least one of: - at least one structure block [¶0050], - HARQ delay requirements for at least one of the uplink or the downlink transmissions (note alternatively claimed limitations).

Regarding claim 11, Kang discloses the base node according to claim 9, wherein the base node is further configured to transmit system information comprising an indication relating to the current availability of at least one of the frame structure settings [¶0072, ¶0075, fig. 8].

Regarding claim 13, Kang discloses a base User equipment [fig. 13] configured to camp on a base node of a new generation cellular network [0030 figs.12 and 13 – diverse configuration of subbands implies diverse user equipment], said user equipment providing requirements towards cellular network signalling capabilities, thus requiring a given new generation scenario for machine type communication [¶ 0063-0064] having frame settings reserving a part of the frequency band [0059, 0065 and figs. 9-12], wherein the user equipment is configured to decode [obtain/acquire=decode ¶0081-¶0082]:
- signals transmitted by the base node in at least one frequency band in one of a plurality of frame structure settings serving a plurality of scenarios [¶0081-¶0082], and
- a common master information block, the common master information block comprising data fields indicating an access information channel for said frame structure setting serving the given new generation scenario in the frequency band [figs. 9-12: PBCH and system information are generally equated with MIB consistent with knowledge in the art, Kang and current disclosure; see also 0101], said data fields comprising an indication where in the frequency band the access information channel for a respective frame structure setting is situated [¶0093; fig. 9], wherein the access information channel of said frame structure setting provides access information indicating scheduling parameters of the respective frame structure setting and the part of [¶0078; ¶0093-0094].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Kang et al. (US 2019/0090284 A1) (‘Kang’).
Regarding claim 14, Kang discloses the user equipment according to claim 13, further configured to receive system information transmitted by the base node indicating the availability of said frame structure setting [¶0072, ¶0075, fig. 8]. 
	However, Kang does not disclose the UE is configured to wait until the frame setting is available, in case the system information comprise an indication relating to the time when a non-available frame structure setting will be available. However, time information where specific subband/s exist may be included. A subband existing only in a specific time period can be efficiently used for a service where communication is performed at a fixed time of day [¶0073]. In order to commence communication, the UE may wait until the frame structure setting is available after determining such act may be preferable over the known, limited options available. Such options may include reselection in addition to the claimed waiting. Further, it may require routine skill to determine the more/most efficient option and to configure the UE accordingly. 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1-5, 9-11, 13 and 14 above, and in view of US Publication to Jang et al. (US 2016/0212737 A1) (herein after Jang).

Regarding claim 6, Kang discloses the method according to claim 4 as discussed above. Kang may not disclose (including) an indication relating to barring user equipment supporting only a non-available frame structure setting.
	Access restriction procedures including access barring are routine practice in the art. Access barring may significantly decrease Access Procedure signaling and consequently improve radio resource utilization [Jang ¶0196-¶0197]. In this case, a user device may proceed to request for services based on corresponding frame structure settings from the items specified in a list. It would have been obvious, before the filing date of the application, to include indication relating to barring user equipment supporting only a non-available frame structure setting to seize the same advantages.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


US 2018/0007673 A1 ‘Fwu’: may employ similar techniques as claimed in systems including UEs according to multiple RATs, sub -RATs or partitions. It would have been obvious to at least try applying the same technique to various 5th Generation machine type equipment to achieve similar results [¶0041 –¶ 0043]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476